O’NIELL, J.
(concurring). Although I do not concur in all that is said in tbe opinion submitted in this case, particularly with regard to Act 66 of 1902, I concur in tbe result, because of tbe precise language of section 1 of Act 8 of 1915, defining a ‘blind tiger. Tbe definition is:
“Any place in those subdivisions of tbe state where the sale of spirituous, malt or intoxicating liquors is prohibited, where such spirituous, malt or intoxicating liquors are kept for sale, barter, exchange or habitual giving away.”
According to tbe statute, therefore, any place or subdivision where tbe sale of intoxicating liquors is prohibited, in this state, is an abiding place for blind tigers. It matters not whether tbe prohibition against tbe selling of tbe liquors was brought about by municipal or parochial ordinance, or by state or federal statute.
When tbe statute of 1915 was enacted, prohibition was not state-wide, but prevailed in some of the parishes, wards and municipalities, by virtue of parochial or municipal ordinances enacted pursuant to the local option law. Tbe Legislature bad, by sections 1211 and 2778 of the Revised Statutes, as amended by Act 76 of 1884 and by Act 221 of 1902, delegated to tbe police jury of each and every parish, and to tbe municipal council of each and every city, town and village, tbe author! ty to adopt local prohibition by a majority vote of tbe electors of tbe parish or municipality. When tbe statute of 1915 bad gone into- effect, before the advent of national prohibition, any proprietor of an establishment where intoxicating liquors were kept for sale, barter or exchange or habitual giving away, in prohibition territory, was guilty of keeping a blind tiger, whether tbe prohibition was by parochial or by municipal ordinance. There were also many local or special statutes establishing prohibition within prescribed zones around specified schoolhouses. And there was, while the government was engaged in war, a dry zone, having a radius of 25 miles, around Camp Beauregard. See Act 20 of 1918. There was also a statute prohibiting the sale of intoxicating liquors within 300 feet Horn each and every church and each and every school where children *443were taught. See section 8 of Act 176 of 1908. The state was going dry gradually, and in spots; and the arm of the law was stretching into new territory, to lay her hand upon the blind tiger. If the whole state had gone dry, either by one state statute or by a series of local -laws and parochial and municipal ordinances, the state would have become, what the whole country is now, a vast hunting ground for blind tigers. The reason why it made no difference then whether the dry territory had been made such by state statute or by parochial or municipal ordinance is that the statute of 1915 makes no such distinction; and, by the same token, it makes no difference now that all of the dry territory has been made such by the National Prohibition Act (41 Stat. 305). Blind tigers are outlawed, as a nuisance and a menace to the inhabitants of prohibition territory, not by virtue of the law or ordinance that has made the territory dry, but by virtue of the statute of 1915.
My opinion is that, if we should hold that the statute of 1915 is not in effect where prohibition did not prevail before the Eighteenth Amendment and the National Prohibition Act came into effect, we would be constrained to say that the statute of 1915 was entirely superseded and nullified by the Eighteenth Amendment and the National Prohibition Act; because prohibition throughout the state, to-day, prevails, not by virtue of any of our local laws or ordinances, but by virtue of the Eighteenth Amendment and the National Prohibition Act, which have superseded all of the local statutes and parochial and municipal ordinances that had already established prohibition in prescribed zones or spots.
We have thrice decided that the act of 1915, denouncing blind tigers, was not superseded or repealed by the Eighteenth Amendment or the National Prohibition Act, in those parts of the state where prohibition prevailed before the adoption of the Eighteenth Amendment. See City of Shreveport v. Marx, 148 La. 31, 86 South. 602; City of Lake Charles v. Joe Rose, 149 La. 647, 89 South. 884; and State v. Fannie Edwards (No. 25,005) 92 South. —.1 We have also decided that the state law denouncing the selling of intoxicating liquors without a parochial or municipal license, Act 66 of 1902, was superseded and nullified by the Eighteenth Amendment and the National Prohibition Act. State v. Green, 148 La. 376, 86 South. 919, and State v. Vidrine, 148 La. 378, 86 South. 920. Those decisions were based upon the language of the second paragraph of the Eighteenth Amendment, reserving to the Congress and to the several states “concurrent power to enforce this article by appropriate legislation.” A majority of the members of this court thought that a statute that would make it unlawful for a person to violate a provision of the federal Constitution without having obtained a local license to violate it would be, not appropriate, but altogether incongruous legislation. The Legislature has since taken the same view of the matter and has acted upon it. In the final and repealing clause (being section 10) of the Act 39 of 1921 (page 45), which is the “appropriate legislation” that w'as enacted pursuant to the second paragraph of the Eighteenth Amendment, it is declared that the statute does not repeal any part of Act 8 of 1915, “commonly called ‘the blind tiger act,’ ” or any part of Act 14 of 1916, “commonly called the ‘near beer act,’ ” but that all other laws or parts of laws in conflict with the provisions of the Act 39 of 1921 are thereby repealed: It is quite certain that the Legislature did not intend that Act 39 of 1921, enacted to enforce prohibition all over the state, should prevail only in those parts of the state which were wet until national prohibition came into effect, and that the two statutes which were expressly re*445tained in force, Act 8 of 1015 and Act 14 of 1916, should prevail only in the territory that was dry before national prohibition came into effect.

 152 La. —.